225 Ga. 322 (1969)
168 S.E.2d 138
BROWN et al.
v.
BROWN.
25186.
Supreme Court of Georgia.
Argued May 13, 1969.
Decided May 22, 1969.
John William Brent, for appellants.
Richardson, Chenggis & Constantinides, George G. Chenggis, for appellee.
ALMAND, Presiding Justice.
This appeal is from an order sustaining the motion of the defendant, J. S. Brown to dismiss the petition of E. L. and Ola Mae Brown, in which they sought specific performance of an oral contract for the purchase of a described tract of land. The transcript of the record was filed in the office of the clerk of this court on April 4, 1969. The appellant filed his enumeration of errors on April 17, 1969. The appellee has moved to dismiss the appeal for the failure of the appellant to comply with Rules 14 and 20 of the Supreme Court which provide that a failure to file enumerations of errors within 10 days after the docketing of the case in this court may be deemed a failure to perfect the appeal. Held:
No providential cause having been shown for the failure to comply with said rules, the motion to dismiss is sustained. Napier v. Napier, 222 Ga. 681 (151 SE2d 712).
Appeal dismissed. All the Justices concur.